   Case 3:19-cv-01969-S Document 12 Filed 09/24/19                  Page 1 of 13 PageID 43


                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION
____________________________________
                                      )
DIDYME KALENGA and                    )
ARNOLD BANKETE,                       )
on behalf of themselves and all       )
others similarly situated,            )     CIVIL ACTION NO: 3:19-CV-1969-S
                                      )
        Plaintiffs,                   )
                                      )
        v.                            )
                                      )
IRVING HOLDINGS, INC.                 )
                                      )
                                      )
        Defendant.                    )
____________________________________)

                    AMENDED COLLECTIVE ACTION COMPLAINT


                                        INTRODUCTION

       Plaintiffs, Didyme Kalenga and Arnold Bankete (collectively, “Plaintiffs”) individually

and on behalf of all persons similarly situated, file this Collective Action Complaint against Irving

Holdings, Inc. (“Defendant”), seeking all available relief under the Fair Labor Standards Act of

1938, 29 U.S.C. § 201, et seq. (“FLSA”).

       Plaintiffs allege that though Defendant classified them and other similarly situated

transportation drivers as independent contractors, they were in fact Defendant’s employees under

the FLSA. Due to Defendant’s unlawful misclassification of Plaintiffs and putative collective

members as independent contractors, Defendant has violated the FLSA by failing to pay them the

statutory minimum wage and overtime as required by Sections 6 and 7 of the FLSA.

       Plaintiff Kalenga also alleges that Defendant has engaged in unlawful retaliation in

violation of the FLSA, 29 U.S.C. § 215(a)(3) by reducing the amount of work assigned to him in


                                                 1
   Case 3:19-cv-01969-S Document 12 Filed 09/24/19                  Page 2 of 13 PageID 44


response to his complaints of Defendant’s unlawful labor practices and his efforts to initiate this

lawsuit against Defendant regarding the unlawful acts described herein.

                                            PARTIES

       1.      Plaintiff Didyme Kalenga is an adult resident of Euless, Texas.                From

approximately January 2017 to present, Plaintiff Kalenga has provided services as a transportation

driver for the Defendant. During the relevant time, he was Defendant’s employee as that term is

defined in the FLSA. See 29 U.S.C. § 203(d).

       2.      Plaintiff Arnold Bankete is an adult resident of Euless, Texas. From approximately

November 2018 to December 2018 and from approximately March 2019 to May 2019, Plaintiff

Bankete provided services as a transportation driver for the Defendant. During the relevant time,

he was Defendant’s employee as that term is defined in the FLSA. See 29 U.S.C. § 203(d).

       3.      The above-named Plaintiffs brings this action on their own behalf and on behalf of

all similarly situated individuals who drive (or drove) vehicles to provide paratransit and other

non-fixed route transportation services on behalf of Defendant.1

       4.      Defendant Irving Holdings, Inc. is a for-profit corporate entity, organized in Texas,

with its headquarters (principal place of business) in Dallas County, Texas. Defendant conducts

business throughout the state of Texas, providing transportation services within the Greater Dallas-

Forth Worth Area.




       1
                On information and belief, Defendant’s business can be divided into two main
categories: (1) taxicab services and; (2) transportation service for those with disabilities, the
elderly, and other special needs. The term “transportation driver” and class of drivers within the
scope of this collective action expressly excludes drivers solely performing work for Defendant
as taxicab drivers. All drivers providing any other transportation services for Defendant, in
whole or in part, are included within this collective action.
                                                 2
    Case 3:19-cv-01969-S Document 12 Filed 09/24/19                  Page 3 of 13 PageID 45


                                  JURISDICTION AND VENUE

        5.      The Court has original (federal question) jurisdiction over the FLSA claims asserted

in this matter pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331.

        6.      Venue in this forum is proper pursuant to 28 U.S.C. §§ 1391(a), (b), and (c),

because Defendant Irving Holdings, Inc. maintains its corporate headquarters in Dallas County,

Texas and Defendant resides in Texas and is subject to personal jurisdiction in this District and

Division.

        7.      Moreover, jurisdiction and venue are also proper where Defendant engages in daily

business activities in Texas and in this District and Division.

                                            FLSA COVERAGE

        8.      At all times mentioned, Defendant has acted, directly or indirectly, in the interest

of an employer with respect to Plaintiff and the putative collective members.

        9.      At all times mentioned, Defendant has been an employer within the meaning of

Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        10.     At all times mentioned, Defendant has been an enterprise within the meaning of

Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        11.     At all times hereinafter mentioned, Defendant has been an enterprise engaged in

commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said

enterprise has had employees engaged in commerce or employees handling goods or materials that

have been moved in or produced for commerce by any person and that said enterprise has had and

has an annual gross volume of sales made or business done of not less than $500,000.00 (exclusive

of excise taxes at the retail level, which are separately stated).

        12.     At all times hereinafter mentioned, Plaintiffs and the putative collective members



                                                   3
   Case 3:19-cv-01969-S Document 12 Filed 09/24/19                    Page 4 of 13 PageID 46


were individual employees who were engaged in commerce as required by 29 U.S.C. §§ 206-207.

       13.     Specifically, Plaintiffs and the putative collective members are (or were) non-

exempt employees who worked as transportation drivers for Defendant. Further, Plaintiffs and the

putative collective members have handled materials and goods (e.g., Defendant’s vehicles) that

have been moved or produced in interstate commerce, which Defendant purchased or used in its

business operation.

                                               FACTS

       14.     Defendant Irving Holdings, Inc. is a transportation company that provides both

taxicab, paratransit, and other non-fixed route transportation services in the Greater Dallas-Fort

Worth Area.     Defendant’s transportation drivers2 perform services integral to Defendant’s

business, pursuant to transportation services contracts that the Defendant enters into with other

entities (e.g., Defendant contracts with the Dallas Area Rapid Transit (“DART”) – a transit agency

serving the Greater Dallas-Fort Worth Area).

       15.     In order to provide the services offered to Defendant’s customers, clients, and

pursuant to its business agreements, Defendant relies upon transportation drivers (i.e., Plaintiffs and

the putative collective members). Defendant misclassifies all of its drivers as independent contractors

when in fact, Plaintiffs and the putative collective members are Defendant’s employees.

       16.     Plaintiff Kalenga was initially hired to perform transportation services by the

Defendant in approximately January 2017.3 His duties are as follows: driving disabled passengers,

the elderly, and other individuals with special transportation needs while using Defendant’s


       2
               As used herein, the term “transportation drivers” refers to all drivers performing
services for Defendant other than drivers who have exclusively performed taxicab services for
Defendant.
       3
              Plaintiff Kalenga previously worked for Defendant as a taxicab driver. He was
hired by Defendant to perform distinct work as a transportation services driver in January 2017.
                                                  4
   Case 3:19-cv-01969-S Document 12 Filed 09/24/19                 Page 5 of 13 PageID 47


vehicle, according to the assignments and schedules provided by Defendant, consistent with

Defendant’s policies, and in furtherance of Defendant’s contractual obligations to entities such as

DART.

        17.    Defendant regularly schedules Plaintiff Kalenga to work nearly seventy (70) hours

per week, and he is often required to work in excess of seventy (70) hours to comply with

Defendant’s dictates. For example, his typical schedule is 5:00 A.M. to 5:00 P.M., Monday

through Friday, and 5:00 A.M. to 2:00 P.M. on Saturdays. However, on numerous occasions

Defendant has assigned him work that requires him to perform services beyond his normally

assigned schedule.

        18.    Plaintiff Bankete was initially hired by the Defendant in approximately November

2018. His typical schedule required him to work from 4:00 A.M to 4:00 P.M., Monday through

Saturday and he was also sometimes assigned additional work outside the scope of his normal

schedule. Therefore, he worked approximately seventy-two (72) hours per week and sometimes

more. His duties are as follows: driving disabled passengers, the elderly, and other individuals

with special transportation needs while using Defendant’s vehicle, according to the assignments

and schedules provided by Defendant, consistent with Defendant’s policies, and in furtherance of

Defendant’s contractual obligations to entities such as DART.

        19.    As a result of Defendant’s decision to misclassify Plaintiffs and putative collective

members as independent contractors, Defendant does not compensate Plaintiffs and the putative

collective members an overtime premium of one-and-one-half their regular rate for hours worked in

excess of forty (40) hours per week, despite Plaintiffs and putative collective members routinely

working more than forty (40) hours per week.




                                                 5
    Case 3:19-cv-01969-S Document 12 Filed 09/24/19                   Page 6 of 13 PageID 48


        20.     In order to work as a transportation driver for Defendant, Defendant requires Plaintiffs

and putative collective members to pay a weekly “stand fee” – a fee deducted from transportation

driver’s compensation check each week for the use of Defendant’s vehicle. Defendant reserves

unilateral control over the imposition of this “stand fee” and periodically changes the rate of the fee.

In recent months, the stand fee has ranged from approximately $350 to $500 per week per

transportation driver.

        21.     In addition to Defendant’s practice of charging its drivers significant weekly “stand

fees,” the Plaintiffs incur significant expenses for the use of Defendant’s vehicles including all

gasoline oil and some maintenance expenses. In addition, Defendant can and does impose fines on

the drivers for late pickups etc. As a result of these deductions, expenses, and fines, Plaintiffs and

the putative collective members are compensated less than minimum wage during various

workweeks throughout their employment by Defendant. . For example, in July 2019, Defendant

paid Plaintiff Kalenga approximately $58.88 for three full days of work, or approximately thirty-

six (36) hours.4

        22.     Plaintiffs and the putative collective members drive vans owned or controlled by the

Defendant and typically provide paratransit or similar services (e.g., driving disabled individuals and

the elderly)

        23.     Plaintiffs and the putative collective members have been uniformly misclassified as

independent contractors by the Defendant.




        4
              Plaintiff Kalenga worked approximately half of his normal hours this week
because he was sick for part of the week.
                                                   6
    Case 3:19-cv-01969-S Document 12 Filed 09/24/19                   Page 7 of 13 PageID 49


        24.     While Plaintiffs and the putative collective members perform transportation services

at the direction and control of Defendant and while using the Defendant’s equipment (e.g.,

Defendant’s vehicles).

        25.     The Defendant’s dispatchers contact Plaintiffs and putative collective members by

email and phone to provide them a detailed manifest of their specific assignments (typically the day

before each shift).

        26.     Defendants instruct Plaintiffs and the putative collective members to complete

assigned pickup and drop offs and detail their work history on a manifest form provided by

Defendant.

        27.     Additionally, Defendant requires Plaintiffs and the putative collective members to

accept coupons as a form of payment and instructs transportation drivers to maintain and deliver the

coupons to Defendant after completing their assignments.

        28.     On information and belief, the Defendant reserves the right to control the ultimate

payments made to transportation drivers and Defendant determines the amount of payments due to

transportation drivers each pay period.

        29.     Defendant controls the manner in which drivers are dispatched and trips are handled.

For example, Defendant assigns drivers, such as the Plaintiffs, trips to complete at Defendant’s

direction – even if those trips are outside of the driver’s standard work schedule. Defendant regularly

assigns Plaintiff Kalenga a work schedule from 5am to 5pm, Monday through Friday, and 5am to

2pm on Saturdays. However, on numerous occasions, Defendant has unilaterally assigned Plaintiff

Kalenga trips to be performed beginning at approximately 4:30am.

        30.     If Plaintiffs or the putative collective members decline or fail to perform work

assigned by Defendant, they are often disciplined by the Defendant. For example, on information



                                                  7
    Case 3:19-cv-01969-S Document 12 Filed 09/24/19                      Page 8 of 13 PageID 50


and belief, Defendant has a common practice of “fining” drivers for failing to accept assigned work,

for arriving late to assigned pickups, or for getting into accidents (even if the driver is not at fault).

        31.     Through the Defendant’s hiring, scheduling, assignment, disciplinary, and pay

practices, and in service of Defendant’s business contracts, Defendant’s cause transportation drivers

to suffer or permit to work. In fact, Defendant can prevent drivers from working on a temporary or

permanent basis.

        32.     The services provided by Plaintiffs and putative collective members are in the usual

course of, and indeed are an essential part of, Defendant’s business.         In fact, on information and

belief, Defendant has had to recruit and hire additional putative collective members in recent months

to meet the demands of its business contracts and interests.

        33.     Based on all the hours that Defendant required Plaintiffs and the putative class

members to spend providing transportation services to their customers and clients, there is little or

no time left for Plaintiffs to make trips for any other company besides Defendant. As a result,

Plaintiffs and the putative class members are economically dependent on Defendant.

        34.     Defendant’s misclassification of Plaintiffs and the putative collective members as

independent contractors and the additional violations of the FLSA described above were willful

and undertaken in bad faith.

        35.     Plaintiff Kalenga has actively discussed his intention to challenge Defendant’s

labor practices, by taking legal action, with other drivers working for Defendant.

        36.     On information and belief, Defendant has become aware that Plaintiff Kalenga is

meeting with attorneys to discuss taking legal action against Defendant in response to the labor

practices described above.




                                                     8
   Case 3:19-cv-01969-S Document 12 Filed 09/24/19                 Page 9 of 13 PageID 51


       37.     On information and belief, Defendant has taken retaliatory actions against Plaintiff

Kalenga, in response to his activism and efforts to challenge Defendant’s labor practices, by

canceling work trips assigned to Plaintiff Kalenga.

       38.     On information and belief, Defendant’s actions are designed to “chill” Plaintiff

Kalenga’s activism and to cause him to fear for his job.

                             COLLECTIVE ACTION ALLEGATIONS

       39.     Plaintiffs asserts claims under the FLSA on behalf of themselves and all similarly

situated drivers in Texas.

       40.     Plaintiffs’ FLSA claims should proceed as a collective action because Plaintiffs and

the putative collective members worked pursuant to the common misclassification scheme

described above under which Defendant did not pay overtime premium when working more than

forty (40) hours per week, failed to pay not less than minimum wage of $7.25 for every hour

worked, and therefore, they are “similarly situated” as that term is defined in 29 U.S.C. § 216(b).

                                     CAUSES OF ACTION

                     COUNT I: FAILURE TO PAY MINIMUM WAGES
                      (INDIVIDUAL AND COLLECTIVE ACTION)

       41.     Plaintiffs repeat and reallege each and every allegation above as if restated herein

verbatim.

       42.     Defendant’s willful conduct in failing to ensure that Plaintiffs and the putative

collective members with whom it has relied upon to perform a critical and integral component of its

business services, and therefore are its employees, were paid at a rate not less than the federal

minimum wage, after accounting for deductions charged by Defendant, violates the FLSA, 29 U.S.C.

§ 206. This claim is brought on behalf of a class of similarly situated individuals who may choose

to “opt in” to this case, pursuant to 29 U.S.C. §216(b).


                                                 9
   Case 3:19-cv-01969-S Document 12 Filed 09/24/19                  Page 10 of 13 PageID 52


       43.     Plaintiffs and the members of the putative collective are also entitled to liquidated

damages equal to the amount of unpaid minimum wages due to them under the FLSA, pursuant to

section 16(b) of the FLSA, 29 U.S.C. § 216(b).

                    COUNT II: FAILURE TO PAY OVERTIME WAGES
                      (INDIVIDUAL AND COLLECTIVE ACTION)

       44.     Plaintiffs repeat and reallege each and every allegation above as if restated herein

verbatim.

       45.     Plaintiffs and the members of the proposed FLSA collective routinely worked in

excess of forty (40) hours per workweek for Defendant.

       46.     Defendant failed to pay Plaintiffs and the members of the putative FLSA collective

at the rate of one-and-a-half times their regular rate of pay for all hours worked in excess of forty

hours weekly as required by section 7(a) of the FLSA, 29 U.S.C. § 207(a).

       47.     Plaintiffs and the members of the putative collective are entitled to back wages at

the rate of one-and-a-half times their regular rate of pay for all overtime hours worked in excess

of forty hours per week, pursuant to section 16(b) of the FLSA, 29 U.S.C. § 216(b). The failure of

Defendant to compensate Plaintiffs and the members of the putative collective for overtime work

as required by the FLSA was knowing, willful, intentional, and done in bad faith.

       48.     Plaintiffs and the members of the putative collective are also entitled to liquidated

damages equal to the amount of unpaid overtime compensation due to them under the FLSA,

pursuant to section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       49.     Plaintiffs and those similarly situated are also entitled to an award of reasonable

attorneys’ fees and costs incurred in prosecuting this action, pursuant to 29 U.S.C. § 216(b).




                                                 10
   Case 3:19-cv-01969-S Document 12 Filed 09/24/19                    Page 11 of 13 PageID 53


                                 COUNT III: RETALATION
                        (INVIDIVUAL ACTION – PLAINTIFF KALENGA)

        50.        Plaintiffs repeat and reallege each and every allegation above as if restated herein

verbatim.

        51.        Defendant has unlawfully retaliated against Plaintiff Kalenga in violation of the

Fair Labor Standards Act, 29 U.S.C. § 215(a)(3), which makes it illegal for an employer “to

discharge or in any other manner discriminate against any employee because such employee has

filed any complaint or instituted or caused to be instituted any proceeding under or related to this

chapter . . . .”

        52.        Section 215(a)(3) has been interpreted broadly to protect individuals such as

Plaintiff Kalenga from retaliatory action for taking steps to vindicate their rights under the FLSA.

See 29 U.S.C. § 215(a)(3)

                                                  DAMAGES

        53.        Plaintiffs and collective members are entitled to recover compensation for the hours

worked in which Plaintiffs and collective members were not paid at the federally mandated

minimum wage rate.

        54.        Plaintiffs and collective members are entitled to recover compensation for the hours

worked over forty (40) in a workweek, but for which Plaintiffs and collective members were not

paid at one-and-one-half times their regular rate.

        55.        Plaintiffs and collective members are also entitled to an amount equal to all of the

unpaid wages and fees as liquidated damages as Defendant’s actions were not based upon good

faith. See 29 U.S.C. § 216(b).

        56.        Plaintiffs and collective members are entitled to recover attorneys’ fees and costs

as required by the FLSA. See 29 U.S.C. § 216(b).


                                                    11
   Case 3:19-cv-01969-S Document 12 Filed 09/24/19                Page 12 of 13 PageID 54


       57.     Plaintiff Kalenga is entitled to an order requiring Defendant to make him whole for

any reduction in work or other retaliatory conduct that has occurred or that may occur during the

pendency of this action.

                                    PRAYER FOR RELIEF

       Plaintiffs (and those who join this action) pray that the Court enter a judgment against

Defendant granting the following relief:

       a.      An Order granting certification of this case as an FLSA collective action and
               permitting notice to be sent to the putative collective members;

       b.      An award of damages for all unpaid wages, expenditures, costs, deductions,
               benefits, or other losses resulting from Defendant’s misclassification, as described
               above;

       c.      An award of damages and non-monetary damages for Defendant’s retaliatory
               actions against Plaintiff Kalenga, as described above;

       d.      Statutory liquidated damages, pursuant to the FLSA;

       e.      Attorneys’ fees and costs; and

       f.      Such other legal and equitable relief as the Court deems just and proper.

                                             Respectfully submitted,



                                             By: /s/ Drew N. Herrmann
                                                     Drew N. Herrmann
                                                     Texas Bar No. 24086523
                                                     drew@herrmannlaw.com
                                                     Pamela G. Herrmann
                                                     Texas Bar No. 24104030
                                                     pamela@herrmannlaw.com
                                                     HERRMANN LAW, PLLC
                                                     801 Cherry St., Suite 2365
                                                     Fort Worth, Texas 76102
                                                     Phone: (817) 479-9229
                                                     Fax: (817) 887-1878

                                                 -AND-


                                                12
  Case 3:19-cv-01969-S Document 12 Filed 09/24/19              Page 13 of 13 PageID 55


                                                   Harold L. Lichten
                                                   (admitted pro hac vice)
                                                   hlichten@llrlaw.com
                                                   Zachary L. Rubin
                                                   (admitted pro hac vice)
                                                   zrubin@llrlaw.com
                                                   LICHTEN & LISS-RIORDAN, P.C.
                                                   729 Boylston St., Suite 2000
                                                   Boston, MA 02116
                                                   Phone: (617) 994-5800

                                                   ATTORNEYS FOR PLAINTIFFS
                                                   AND PUTATIVE COLLECTIVE MEMBERS



                                   CERTIFICATE OF SERVICE

       I certify that on September 24, 2019 the above document will be served on Defendant’s
attorney of record via CM/ECF.



                                           /s/ Drew N. Herrmann
                                           Drew N. Herrmann




                                              13
